Case 8:20-cv-00024-SPF Document 20 Filed 02/11/21 Page 1 of 10 PageID 533




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 CHRISTOPHER WEBER,

               Plaintiff,

 v.                                                 Case No. 8:20-cv-24-T-SPF

 ANDREW M. SAUL,
 Commissioner of the Social
 Security Administration,

               Defendant.
                                           /
                                          ORDER

 Plaintiff seeks judicial review of the denial of his claims for period of disability benefits

 and Supplemental Security Income (“SSI”). As the Administrative Law Judge’s (“ALJ”)

 decision was based on substantial evidence and employed proper legal standards, the

 Commissioner’s decision is affirmed.

        I.     Procedural Background

 Plaintiff filed an application for a period of disability and SSI on November 30, 2016 (Tr.

 174-83).    The Commissioner denied Plaintiff’s claims both initially and upon

 reconsideration (Tr. 76-89, 92-104). Plaintiff then requested an administrative hearing (Tr.

 118-20). Per Plaintiff’s request, the ALJ held a hearing at which Plaintiff appeared and

 testified (Tr. 32-58). Following the hearing, the ALJ issued an unfavorable decision

 finding Plaintiff not disabled and denied Plaintiff’s claims for benefits (Tr. 15-25).
Case 8:20-cv-00024-SPF Document 20 Filed 02/11/21 Page 2 of 10 PageID 534




 Subsequently, Plaintiff requested review from the Appeals Council, which the Appeals

 Council denied (Tr. 1-3). Plaintiff then timely filed a complaint with this Court (Doc. 1).


 The case is now ripe for review under 42 U.S.C. §§ 405(g), 1383(c)(3).

        II.     Factual Background and the ALJ’s Decision

              Plaintiff was born on May 23, 1978 and was 23 years old on May 10, 2002, his

 alleged disability onset date (Tr. 174). Plaintiff claimed disability due to “[a] bad back and

 neck from motorcycle accident, legs and feet pain, sleep disorders, and depression” (Tr.

 197). Plaintiff completed eleventh grade, but did not graduate from high school (Tr. 34).

 For a short time, Plaintiff worked from home for about an hour a night in a sales position

 and he also attempted a job selling cars (Tr. 38-39). However, Plaintiff has not held any

 jobs that qualify as past relevant work (Tr. 157). He lives in a house with his mother (Tr.

 35).

    In rendering his December 19, 2018 administrative decision, the ALJ concluded that

 Plaintiff had not engaged in substantial gainful activity since November 30, 2016, the

 application date (Tr. 17). After conducting a hearing and reviewing the evidence of record,

 the ALJ determined Plaintiff had the following severe impairments: “lumbar spine

 disorder, gastroesophageal reflux disease, hypertension, and obesity” (Tr. 17).

 Notwithstanding these impairments, the ALJ determined Plaintiff did not have an

 impairment or combination of impairments that met or medically equaled one of the listed

 impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 19). The ALJ then




                                               2
Case 8:20-cv-00024-SPF Document 20 Filed 02/11/21 Page 3 of 10 PageID 535




 concluded that Plaintiff retained the residual functional capacity (“RFC”) to perform light

 work with the following limitations:

        … [t]he claimant can occasionally balance, stoop, kneel, crouch, crawl, and climb
        ramps and stairs, but must avoid climbing ladders, ropes, and scaffolds.
        In addition, the claimant can occasionally push and pull with the upper and
        lower bilateral extremities to include the operation of hand levers and foot
        pedals. However, the claimant must avoid exposure to dangerous machinery
        and unprotected heights.

 (Tr. 19).

        In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective complaints

 and determined that, although the evidence established the presence of underlying

 impairments that reasonably could be expected to produce the symptoms alleged,

 Plaintiff’s statements as to the intensity, persistence, and limiting effects of his symptoms

 were not entirely consistent with the medical evidence and other evidence (Tr.

 22). Considering Plaintiff’s impairments and the assessment of a vocational expert

 (“VE”), the ALJ determined Plaintiff could perform work as a small parts assembler,

 electronics worker, or laundry folder (Tr. 24). The ALJ found Plaintiff not disabled (Id.).

 III. Legal Standard

 To be entitled to benefits, a claimant must be disabled, meaning he or she must be unable

 to engage in any substantial gainful activity by reason of any medically determinable

 physical or mental impairment which can be expected to result in death, or which has

 lasted or can be expected to last for a continuous period of not less than twelve months.

 42 U.S.C. § 1382c(a)(3)(A). A “physical or mental impairment” is an impairment that

 results from anatomical, physiological, or psychological abnormalities, which are




                                              3
Case 8:20-cv-00024-SPF Document 20 Filed 02/11/21 Page 4 of 10 PageID 536




 demonstrable by medically acceptable clinical and laboratory diagnostic techniques. 42

 U.S.C. § 1382c(a)(3)(D).

 The Social Security Administration, to regularize the adjudicative process, promulgated

 the detailed regulations currently in effect. These regulations establish a “sequential

 evaluation process” to determine whether a claimant is disabled. 20 C.F.R. § 416.920. If

 an individual is found disabled at any point in the sequential review, further inquiry is

 unnecessary. 20 C.F.R. § 416.920(a). Under this process, the ALJ must determine, in

 sequence, the following: whether the claimant is currently engaged in substantial gainful

 activity; whether the claimant has a severe impairment, i.e., one that significantly limits

 the ability to perform work-related functions; whether the severe impairment meets or

 equals the medical criteria of 20 C.F.R. Part 404 Subpart P, Appendix 1; and whether the

 claimant can perform his or her past relevant work. If the claimant cannot perform the

 tasks required of his or her prior work, step five of the evaluation requires the ALJ to

 decide if the claimant can do other work in the national economy in view of his or her age,

 education, and work experience. 20 C.F.R. § 416.920(a). A claimant is entitled to benefits

 only if unable to perform other work. Bowen

 v. Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. § 416.920(g).

 A determination by the Commissioner that a claimant is not disabled must be upheld if it

 is supported by substantial evidence and comports with applicable legal standards. See 42

 U.S.C. § 1383(c)(3). Substantial evidence is “such relevant evidence as a reasonable mind

 might accept as adequate to support a conclusion.” Richardson v. Perales,

 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)



                                             4
Case 8:20-cv-00024-SPF Document 20 Filed 02/11/21 Page 5 of 10 PageID 537




 (internal quotation marks omitted)); Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996).

 While the court reviews the Commissioner’s decision with deference to the factual

 findings, no such deference is given to the legal conclusions. Keeton v. Dep’t of Health &

 Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citations omitted).
 In reviewing the Commissioner’s decision, the court may not re-weigh the evidence or

 substitute its own judgment for that of the ALJ even if it finds that the evidence

 preponderates against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239

 (11th Cir. 1983). The Commissioner’s failure to apply the correct law, or to give the

 reviewing court sufficient reasoning for determining that he or she has conducted the

 proper legal analysis, mandates reversal. Keeton, 21 F.3d at 1066. The scope of review is

 thus limited to determining whether the findings of the Commissioner are supported by

 substantial evidence and whether the correct legal standards were applied. 42 U.S.C. §

 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

           IV.    Analysis

          Plaintiff advances one argument: the ALJ substituted his opinion regarding the

 residual functional capacity (“RFC”) for the medical opinion evidence (Doc. 19 at 5-9).

 In particular, Plaintiff claims that in determining his RFC, the ALJ should have credited

 the opinions of Dr. Cristina Rodriguez, a state agency physician who reviewed medical

 evidence at the reconsideration level, and Dr. Eniola Owi, M.D., who examined Plaintiff

 on July 18, 2018. 1 In response, the Commissioner asserts that that the ALJ properly




 1
     Plaintiff incorrectly refers to Dr. Rodriguez as a “medical advisor” (Doc. 19, p.5).


                                                5
Case 8:20-cv-00024-SPF Document 20 Filed 02/11/21 Page 6 of 10 PageID 538




 weighed the medical opinion evidence, and that substantial evidence supports the ALJ’s

 RFC determination. The Court agrees, as set forth below.

        The ultimate responsibility for reviewing and assessing Plaintiff’s RFC rests with

 the ALJ. RFC is an assessment based on all relevant medical and other evidence of

 Plaintiff’s ability to work despite her impairments. Castle v. Colvin, 557 Fed. Appx. 849,


 852 (11th Cir. 2014) (citing Lewis v. Callahan, 125 F.3d 1436 (11th Cir. 1987)). In rendering

 the RFC, the ALJ must consider the medical opinions in conjunction with all the other

 evidence of record and will consider all the medically determinable impairments,

 including impairments that are not severe, and the total limiting effects of each. 20 C.F.R.

 §§ 416.920(e), 416.929(c)(3), 416.945. Generally, the opinions of examining physicians

 are given more weight than non-examining physicians, treating more than non-treating

 physicians, and specialists more than non-specialist physicians. 20 C.F.R. §

 416.927(c)(15). 2 Opinions from consultative or one-time examining physicians are

 weighed based on the factors set forth in § 416.927(c)(3-6), such as the level of support

 provided for the opinion and how consistent the opinion is with the record as a whole. Id.

 The Eleventh Circuit recognizes that opinions from consultative examiners are not owed

 the same deference as opinions from treating physicians. McSwain v. Bowen, 814 F.2d 617,



 2
  Although the Commissioner revised the rules regarding evaluation of medical evidence
 on January 18, 2017, the revisions became effective March 27, 2017, and the new
 regulations only apply to applications filed on or after that date. See 20 C.F.R. § 416.920c.
 Because Plaintiff filed her claims for benefits before March 27, 2017, the rules in § 416.927
 govern here.



                                              6
Case 8:20-cv-00024-SPF Document 20 Filed 02/11/21 Page 7 of 10 PageID 539




 619 (11th Cir. 1987). Similarly, the regulations provide that the ALJ is not required to

 adopt any prior administrative medical findings of state agency medical consultants, the

 ALJ must consider this evidence according to §§ 416.920b and 416.927 because such

 consultants are

 “highly qualified and experts in Social Security disability evaluation.”       20 C.F.R. '

 416.913a(b)(1).




        Contrary to Plaintiff’s assertion, the Court finds that the ALJ did not substitute his

 own opinions for those of the one-time consultative orthopedist. As set forth above, the

 ALJ was required to consider and evaluate Dr. Owi’s opinions, even though her opinions

 were not owed the same deference as a treating physician’s opinions. 20 C.F.R. §

 416.927(c)(1-5); McSwain, 814 F.2d at 619. In fashioning his RFC, the ALJ discussed Dr.

 Owi’s post-hearing consultative examination and enumerated reasons for assigning

 “moderate weight” (Tr. 22). The ALJ noted that Dr. Owi found that Plaintiff’s left side

 was weaker than his right side, that he had a reduced range of motion in his spine, and

 that he reported tenderness to palpation in his thighs (Tr. 22). The ALJ also noted that

 Dr. Owi indicated Plaintiff was able to transfer off exam table without assistance, and that

 his gait, Romberg test, and tandem gait were all normal (Tr. 22). While the ALJ

 recognized that Dr. Owi’s records reflected Plaintiff reported tenderness to palpation of

 his dorsal medial right wrist, discomfort with left wrist motion, and numbness bilaterally

 with the Tinel’s test, the ALJ observed that the remainder of Dr. Owi’s exam was


                                              7
Case 8:20-cv-00024-SPF Document 20 Filed 02/11/21 Page 8 of 10 PageID 540




 unremarkable (Tr. 22). Buttressing his decision to assign “moderate weight” to Dr. Owi’s

 opinion that Plaintiff is capable of a reduced range of light work, the ALJ explained:

     The undersigned assigns moderate weight to this opinion because it is generally
     consistent with the totality of the record evidence and supported by detailed
     explanation of the findings. In addition, the opinion is consistent with the
     objective evidence of the exam performed by Dr. Owi.

 (Tr. 22). The Court finds that in formulating his RFC the ALJ properly considered Dr.

 Owi’s opinions.

        Similarly, the Court finds that the ALJ properly evaluated the opinions of the state

 agency medical consultant, Dr. Rodriguez, who reviewed medical evidence at the

 administrative reconsideration level on April 5, 2017 (Tr. 92-104). When Dr. Rodriguez

 performed her review, the medical evidence related to the relevant time period was limited:

 Apollo Medical Center (dated December 30, 2016- January 24, 2017);

 Physiotherapy Associates (dated January 3 through March 24, 2017); Orthopedic

 Associates West Florida (dated January 24, 2017); and Florida Orthopedic (December 24,

 2016) (Tr. 95-96). In considering Dr. Rodriguez’s opinions, the ALJ acknowledged that

 Dr. Rodriguez “did not have access to the evidence received at the hearing level including

 the post hearing consultative exam and did not examine the claimant, unlike the

 consultative examiner” (Tr. 23). According Dr. Rodriguez’s opinions “little weight,” the

 ALJ explained that her assessment was “not consistent with the totality of the record

 evidence including … recent consultative exam and treatment records noting a normal gait

 without assistance and a generally normal physical exam” (Tr. 23). The Court finds the

 ALJ properly considered Dr. Rodriguez’s opinions as required by the applicable




                                             8
Case 8:20-cv-00024-SPF Document 20 Filed 02/11/21 Page 9 of 10 PageID 541




 regulations, and explained the reasons he assigned them little weight. See Jarrett v. Comm’r

 of Soc. Sec., 422 Fed. Appx. 869, 873 (11th Cir. 2011) (“The weight due to a non-examining

 physician’s opinion depends … on the extent to which it is supported by clinical findings

 and is consistent with other evidence.”); 20 C.F.R. ' 416.913a(b)(1).

        In sum, the ALJ did not err in weighing the opinions of the consulting orthopedist,

 Dr. Owi, and the state agency consultant, Dr. Rodriguez. Substantial evidence supports

 his RFC, and the ALJ’s lengthy discussion reflects that he followed the applicable

 regulations and considered all relevant evidence of record, including the medical opinions

 discussing the severity of Plaintiff’s impairments. The ALJ has provided the reviewing

 court with a sufficient basis for a determination that he has followed proper legal

 principles. Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). To the extent Plaintiff

 asks the Court to re-weigh the evidence or substitute its opinion for that of the ALJ, the

 Court cannot. See Phillips v. Barnhart, 357 F.3d 1232, 1240 n. 8 (11th Cir.2004). Because

 the ALJ’s findings are based on the correct legal standards and are supported by substantial

 evidence, the Commissioner’s decision must be affirmed even if the Court would have

 reached a different conclusion. See Bloodsworth, 703 F.2d at 1239.

        Accordingly, it is hereby

        ORDERED:

 1. The decision of the Commissioner is affirmed.

 2. The Clerk is directed to enter final judgment in favor of the Commissioner and close

    the case.

        ORDERED in Tampa, Florida, on February 11, 2021.



                                              9
Case 8:20-cv-00024-SPF Document 20 Filed 02/11/21 Page 10 of 10 PageID 542




                                     10
